DETAILED ACTION
Introduction
1.	This office action is in response to Applicant’s submission filed on 2/5/2021.   Claims 1-22 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.	The drawings filed on 2/5/2021 have been accepted and considered by the Examiner.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-22 are rejected under 35 U.S.C. 102 as being anticipated by U.S. Pat. App. Pub. No. 20210321163 (Ramos et al., hereinafter “Ramos”).
With regard to Claim 1, Ramos describes:
	“A method of generating an event feedback response, the method comprising:
receiving a current state of an event; (Paragraph 32 describes that audio and video cues are fed into a machine learning model.) and
using parallel processing circuitry, generating one or more reaction parameters for the event substantially in real time, according to one or more machine learning models having as inputs the current state of the event and event information (the audio and video cues described in paragraph 32), and having as output at least one of the reaction parameters.  (Paragraph 122 describes that the device modifies the crowd noise based on the game state, which is cited as “one or more reaction parameters.”)
	With regard to Claim 2, Ramos describes in paragraph 32 that “an audio signal detected at the event” may be the event information.
	With regard to Claim 3, Ramos describes in paragraph 122 that “the audio signal detected at the event comprises one or more audio signals detected from one or more of … an event spectator.”
	With regard to Claim 4, Ramos describes in paragraph 122 that the reaction parameter is the crowd noise when a goal is scored, which is cited as “the reaction parameters comprise one or more of … a crowd noise type.”
	With regard to Claim 5, Ramos describes in paragraph 122 that the event is a sporting event.
	With regard to Claim 6, Ramos describes in paragraph 32 that the input to a machine learning model includes video data.  Paragraph 20 of Ramos describes that real time audio and video streams are received and possibly modified by the device.  Paragraph 31 describes that the model detects the game state based on the audio and video data.
	With regard to Claim 7, paragraph 24 of Ramos describes that the video may include several different views of one or more event participants.
With regard to Claim 8, paragraph 31 of Ramos describes that game state may be that the pitcher is about to pitch, which is cited as “one or more participant positions.”.
With regard to Claim 9, paragraph 31 of Ramos describes that the walk of song of each different batter can be determined, which is cited as “a first set of crowd noise parameters for a first event participant, and a second set of crowd noise parameters for a second event participant, the first set of crowd noise parameters being different from the second set of crowd noise parameters.”
	With regard to Claim 10, Ramos describes in paragraph 32 that the input to a machine learning model includes audio data.  Paragraph 20 of Ramos describes that real time audio and video streams are received and possibly modified by the device.  Paragraph 31 describes that the model detects the game state based on the audio and video data.
	With regard to Claim 11, paragraph 31 of Ramos describes that the words of the announcers of the game are detected and preserved for the user, and other sounds may be removed.  The words of the announcers are cited as “the current state of the event comprises the words spoken at the event.”
With respect to Claims 12-22, system Claim 12 and method Claim 1 are related as a system programmed to perform the same method, with each claimed product step function corresponding to each claimed method step. Further, Ramos describes parallel processing circuitry (paragraph 36, processor 103).  Accordingly, Claims 12-22 are similarly rejected under the same rationale as applied above with respect to Claims 1-11.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pat. App. Pub. No. 20190034814  (Amer et al.) also describes recognizing events in video data.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD TRACY whose telephone number is (571)272-8332. The examiner can normally be reached Monday-Friday 9 AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD TRACY JR./Examiner, Art Unit 2656                                                                                                                                                                                                        
/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656